Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Kwon (US20150016947) which teaches a component for a gas turbine engine, comprising: a plurality of protrusions arranged in a plurality of protrusion rows and located along the passage wall, each protrusion having a protrusion height extending from the passage wall and a protrusion streamwise width extending along the passage wall in a flow direction of the cooling airflow through the cooling passage; and a plurality of cooling holes extending from the passage wall to the outer surface, the plurality of cooling holes arranged in a plurality of cooling hole rows, each cooling hole of the plurality of cooling holes having a cooling hole inlet at the passage wall downstream of a protrusion of the plurality of protrusions. 
However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, wherein the plurality of protrusions and the plurality of cooling holes are arranged in a plurality of pairs, each pair of the plurality of pairs including a protrusion of the plurality of protrusion and a cooling hole of the plurality of cooling holes, each cooling hole of the plurality of cooling holes of a particular cooling hole row located downstream of and associated with a protrusion of a protrusion row located upstream of the particular cooling hole row, a cooling hole of the plurality of cooling holes located downstream of and associated with each protrusion of the plurality of protrusions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745